EXHIBIT 21 SUBSIDIARIES Subsidiary Jurisdiction of Organization GEM-CBM Company Delaware XPLOR Energy, Inc. Delaware XPLOR Energy Operating Company Oklahoma XPLOR Energy SPV-1, Inc. Oklahoma BriteWater International, Inc. Delaware UniPureEnergy, Corp. Delaware BriteWater Mobile Processing, Inc. Delaware BriteWater Oil Reclamation Services, Inc. Delaware Arctic Star Alaska, Inc. Alaska Gerrity Oil, LLC. (HKN holds a 50% ownership interest in the entity) Texas HKN Bakken, Inc. (1) Delaware (1) Subsidiary company incorporated during January 2013.
